Case: 1:20-cv-02112 Document #: 89 Filed: 04/12/21 Page 1 of 3 PageID #:1006




       IN THE UNITED STATES DISTRICT COURT
      FOR THE NORTHERN DISTRICT OF ILLINOIS
                EASTERN DIVISION

LIBERTARIAN PARTY OF
ILLINOIS, ET AL.,

                 Plaintiffs,

and KYLE KOPITKE,                        Case No. 1:20-cv-02112

      Plaintiff-Intervenor,

vs.                                      Hon. Charles R. Norgle, Sr.,
                                         Presiding Judge,
J.B. PRITZKER, ET AL,

           Defendants,                   Hon. Jeffrey Cummings,
                                         Magistrate Judge




      INTERVENOR’S REPLY TO RESPONSES TO
 MOTION TO DENY STIPULATION TO DISMISS OR IN THE
ALTERNATIVE FOR THIS COURT TO RETAIN JURISDICTION
TO DECIDE ANY PETITION FOR ATTORNEY’S FEES & COSTS

      NOW COMES THE INTERVENOR KYLE KOPITKE, and for his

Reply To Responses To Motion To Deny Stipulation To Dismiss Or In

The Alternative For This Court To Retain Jurisdiction to Decide Any

Petition For Attorneys Fees & Costs , states:
Case: 1:20-cv-02112 Document #: 89 Filed: 04/12/21 Page 2 of 3 PageID #:1007




   1. This Reply is in response to Plaintiffs’ Response (Dkt. 87) and

Defendants’ Response (Dkt. 88).

   2. In light of the provisions of Local Rule 54.3 allowing a fee motion

to be filed 91 days after entry of the judgment or settlement agreement

on which the motion is founded, as pointed out by Defendants’ Response,

Intervenor has no objection to Defendants’ proposed resolution of

dismissing this action without prejudice to Intervenor Kopitke filing a

fee motion or petition for attorneys’ fees and costs.

   3. Intervenor Kopitke does object to paragraph 2 of the Stipulation

To Dismiss filed by the initial Plaintiffs and the Defendants (Dkt.84),

which states: “Each party shall bear their own attorney’s fees, costs and

expenses.”

   4. Invtervenor Kopitke does not object to a provision in the dismissal

order that each party, other than Kopitke, shall bear their own

attorney’s fees, costs and expense.




                                      2
Case: 1:20-cv-02112 Document #: 89 Filed: 04/12/21 Page 3 of 3 PageID #:1008




       WHEREFORE, Intervenor Kyle Kopitke prays that any

dismissal order be entered without prejudice to Intervenor Kopitke filing

a fee motion or petition for attorney’s fees and costs within 91 days of the

entry of the dismissal order; and that Kopitike be excluded from any

provision in the dismissal order that each party shall bear their own

attorney’s fees, costs and expenses.

                                           Respectfully submitted

                                           /s/Samuel J. Cahnman
Samuel J. Cahnman                      Attorney for Plaintiff-Intervenor
Attorney at Law                                  Kyle Kopitke
915 S. 2nd St.
Springfield, IL 62704
samcahnman@yahoo.com
Attorney for Intervenor
IL Bar No. 3121596


                    CERTIFICATION OF SERVICE

    I hereby certify that on April 12, 2021 foregoing document was filed
using the Court’s CM/ECF system, which will effect service on all parties
of record


                                              /s/Samuel J. Cahnman
                                                 Attorney at Law




                                       3
